Citation Nr: 9922022	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for bilateral 
metatarsalgia, currently evaluated as 10 percent 
disabling.  

3. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.  

4. Entitlement to an increased (compensable) rating for 
sinusitis, with allergic rhinitis.  

5. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to 
September 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In addition to the issues before the Board, it is noted that 
in September 1998 the veteran submitted a notice of 
disagreement with an August 1997 denial of service connection 
for inflammatory arthropathy, fibromyalgia, polymyositis, 
joint disease, peripheral neuropathy, sacroiliitis, and 
gastrointestinal problems that he claimed were related to 
service in the Persian Gulf.  He also disagreed with the 
denial of service connection for posttraumatic stress 
disorder, dysthymia and a left knee disorder, secondary to 
his service connected right knee disability.  The veteran was 
informed as to the time limits within which he must perfect 
his appeal.  This was not done.  Hence these issues are not 
properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. § 20.302(b) (1998); Roy v. Brown, 5 Vet. 
App. 554 (1993).  

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability is addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  The residuals of an injury of the right knee are 
currently pain, without limitation of motion, subluxation, 
lateral instability or other impairment.  

2. The veteran's bilateral foot disability is manifested by 
significant pain on motion and on use, and recurrent callous 
formations.

3.  Lumbosacral strain is manifested by limitation of motion 
and pain on motion, without muscle spasm or object evidence 
of loss of lateral motion.  

4.  Sinusitis, with allergic rhinitis, is shown by X-ray 
manifestations only.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of an injury of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5257 
(1998).  

2.  The criteria for a rating of 30 percent for pes cavus and 
metatarsalgia of the feet have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5278 1998).  

3.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5295 (1998).  

4.  The criteria for a compensable rating for sinusitis, with 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Code 6510 (effective prior to 
October 7, 1996).  

5.  The criteria for a compensable rating for sinusitis, with 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Codes 6510, 6522 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

I.  Right Knee

Service connection for the residuals of an injury of the 
right knee injury was granted by the RO in an October 1991 
decision.  The current 10 percent rating was assigned at that 
time.  

An examination was conducted by VA in November 1995.  At that 
time, his knees measured 15 inches in circumference.  Range 
of motion was from 140 degrees flexion to 0 degrees 
extension.  The veteran stated that he could not squat down 
due to knee and low back pain.  X-ray studies were 
essentially negative.  The diagnosis was chronic knee pain.  

The veteran testified at a hearing at the RO in March 1997.  
At that time, he stated that his right knee often gave out, 
causing him to fall.  He also stated that the knee caused 
much pain.  

An examination was conducted by VA in March 1997.  The 
veteran appeared to have full range of motion of the knees.  
Further evaluation was to be performed during a rheumatology 
examination, but the veteran did not report for that 
examination.  X-ray studies of the knees was normal.  The 
diagnosis was status post injury of the right knee.  On an 
examination of the veteran's spine, also performed in March 
1997, the veteran's right knee was noted to have full range 
of motion that was very painful.  There was no ligamentous 
laxity or swelling, but there was pain on palpation all over 
the right knee.  There was no crepitation on motion, no 
anterior draw sign, and no laxity.  The pertinent impression 
was that the veteran's right knee problems could be 
hysterical in nature.  

The veteran was scheduled for an additional VA examination in 
May 1997, but failed to report for that evaluation.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran is rated as 10 percent disabled for his right 
knee disorder.  On examination, he has no limitation of 
motion, no subluxation or lateral instability and no other 
objective findings of an abnormality.  X-ray studies are 
normal.  Attempts at further evaluations to ascertain if any 
other disability exists have not been successful.  Therefore, 
the claim must be decided on the evidence of record.  
38 C.F.R. § 3.655.  While he does have significant complaints 
of pain, the Board does not find any evidence of disability 
warranting an evaluation in excess of 10 percent.  Under 
these circumstances, an increased rating is not warranted.  

II.  Bilateral Metatarsalgia

Service connection for bilateral metatarsalgia was granted, 
and a 10 percent rating assigned, by the RO in October 1991.  

An examination was conducted by VA in December 1995.  The 
veteran stated that he had pain in the foot.  He reported 
that he had been treated with arch supports, but that they 
did not help him.  He stated that his feet hurt all of the 
time, but was aggravated with weight bearing.  On 
examination, no calluses were noted and there were no 
abnormal vascular findings.  He was not able to stand on his 
toes.  He could spread the toes of his right foot, but not 
his left.  During active range of motion of the toes in 
flexion and dorsiflexion, he had pain.  X-ray studies were 
essentially negative.  The impression was painful range of 
motion of the toes, bilaterally, during active range of 
motion.  

During his hearing on appeal at the RO in March 1997, the 
veteran testified that he could only stand for 35 to 40 
minutes at a time after which he needed to sit for a long 
period of time.  He stated that he had calluses, but shaved 
them constantly.  A VA doctor joined the hearing and noted 
calluses on both feet and pain on manipulation of the feet.  

Nerve conduction velocity (NCV) and electromyography testing 
(EMG) were performed by VA in February 1997.  Those studies 
were abnormal in the cervical spine distribution, most 
pronounced at the C5-6 and C7-8 levels, but showed no 
abnormality of the lower extremities.  

An examination was conducted by VA in March 1997.  On 
examination of the veteran's foot, it was noted that sensory 
and vibratory senses were greatly diminished at the 
metatarsal phalangeal joint, bilaterally.  Vibratory 
sensation was present at the medial malleoli.  Light touch 
was greatly diminished.  Sharp pain versus dull pain 
discrimination was absent.  The examiner could not evaluate 
muscle strength due to pain.  The veteran was unable to stand 
on his toes.  He stood on his heel, with loss of balance.  
There was no muscle hypertrophy or atrophy and no 
fasciculations.  A cavus foot was noted during weight bearing 
and non-weight bearing.  The first metatarsal phalangeal 
joint dorsiflexion was 70 degrees on the right and 50 degrees 
on the left.  There was no intra-articular or periarticular 
swelling noted bilaterally.  Dorsal bunions were noted 
bilaterally on the first metatarsal phalangeal joints.  
During active and passive range of motion, the veteran 
experienced pain and was somewhat guarded during these 
maneuvers.  No subluxation of the metatarsal heads were 
noted.  X-ray studies were unremarkable.  The impressions 
were, calluses, as noted; abnormal neurologic examination, 
sensory and motor; and abnormal musculoskeletal examination, 
veteran could not perform active range of motion and passive 
range motion, not possible due to pain.  

Anterior metatarsalgia, both unilateral and bilateral, will 
be rated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5279.  

For acquired pes cavus, a 10 percent rating is warranted for 
either unilateral or bilateral involvement where the great 
toe is dorsiflexed, with some limitation of dorsiflexion at 
the ankle and definite tenderness under the metatarsal heads.  
A 30 percent rating is warranted for bilateral involvement, 
where all the toes tend to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortening of the 
plantar fascia, and marked tenderness under the metatarsal 
heads.  A 50 percent rating is warranted for bilateral 
involvement with marked contraction of the plantar fascia 
with a dropped forefoot, all toes are hammer toes, there are 
very painful callosities and marked varus deformity.  
38 C.F.R. § 4.71a, Code 5278.

The veteran's bilateral foot disability is manifested by 
significant pain on motion and on use.  He has callous 
formations, which, while not noted to be painful have been 
shown to recur.  Although all of the criteria for the 30 
percent rating that have been outlined above have not been 
met, where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The veteran's symptoms 
appear to the Board to more nearly approximate the criteria 
for a 30 percent rating.  As none of the criteria for the 50 
percent rating has been noted, a rating in excess of 30 
percent is not demonstrated.  

Regarding the neurologic manifestations noted on the most 
recent VA examination, it is noted the EMG and NCV showed no 
abnormality in the lower extremities.  Moreover, the nerves 
abnormality noted on examination in March 1997 caused 
interference with the use of the veteran's toes, which has 
been taken into account in the evaluation above.  Where there 
is separate and distinct symptomatology of a single condition 
it should be separately rated.  Where the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this case, the symptomatology is 
shown to be overlapping and, therefore, an additional 
evaluation on the basis of neurological involvement is not 
warranted.  

III.  Lumbosacral Strain

Service connection for lumbosacral strain was granted by the 
RO in October 1991.  The current 10 percent evaluation was 
assigned at that time.  

An examination was conducted by VA in November 1995.  At that 
time, range of motion of the lumbar spine was forward flexion 
to 70 degrees, backward extension to 20 degrees, lateral 
flexion to 35 degrees, bilaterally and rotation to 20 
degrees, bilaterally.  Self elevation of both legs was to 60 
degrees.  There were no symptoms of radiculopathy.  The 
diagnosis was chronic pain in the low back. 

At his hearing at the RO in March 1997, the veteran testified 
that he had throbbing back pain that radiated down his legs.  
He described it as being similar to a bad toothache, in that 
no change of position alleviated it.  He also stated that he 
believed that motion caused muscle spasm, described as a 
tightness in his back.  

VA outpatient treatment records include the results of EMG 
and NCV testing performed in February 1997.  This testing 
showed an abnormality of the cervical spine, but no 
neurologic abnormality of the lumbar spine.  

An examination was conducted by VA in March 1997.  At that 
time, on general medical examination, the veteran resisted 
all movement of the lumbosacral spine.  On specific 
examination of the spine, the veteran stated that his back 
pain was getting worse.  He also complained of pain in the 
left groin and left hip areas.  On examination, there was 
questionable tenderness in the lower lumbar spine area.  
Straight leg raise was basically negative.  The veteran 
grimaced and jumped as if he was in pain.  Reflexes were 1++, 
bilaterally.  He did not have any atrophy.  Motor and 
sensation could not be adequately stated because the veteran 
stated that he was unable to perform any motor function due 
to pain.  Heel and toe walk could not be performed due to 
pain.  However, the veteran was noted to get undressed and 
dressed without any grimaces, groans or grunts of pain.  The 
musculature of the back was within normal limits.  Range of 
motion of the back showed forward flexion to 10 degrees and 
backward extension to 0 degrees.  Left and right lateral 
flexion were to 0 degrees, but rotation to the left and right 
were to 20 degrees, which the examiner stated was impossible.  
The impression was that the low back pain was possibly 
hysterical in nature.  In an addendum, the examiner stated 
that he found that the veteran had no evidence of right 
sacroiliitis, as claimed, and that the major disability was 
probably "super-tentorial" at the present time.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

On examination in late 1995, the veteran had slight 
limitation of motion of his lumbar spine, with no muscle 
spasm or other symptoms that would warrant a 20 percent 
rating.  His disorder appears to be much worse when examined 
in March 1997.  However, there are several inconsistencies 
noted by the examiner that lead the Board to find that no 
worsening of significance has actually occurred.  Unlike the 
evaluation of the veteran's feet, reported in the above 
section, the examiner who last evaluated the veteran's back 
casted serious doubt on the validity of the veteran's 
complaints.  In this regard, it is noted that during the 
examination the veteran grimaced and groaned with each 
movement, but while getting dressed he had no problems 
whatsoever.  It was further noted that the motion of the back 
was considered to be inconsistent by the examiner.  
Specifically, the examiner noted that it would be impossible 
for the veteran to have 20 degrees of rotation, bilaterally, 
when he could only accomplish 10 degrees of forward flexion 
and could not extend or move laterally at all.  The examiner 
believed that the veteran's back pain was hysterical in 
nature and went on to state that the major disability was not 
due to sacroiliitis, but was "super-tentorial," which 
pertains to the tentorium of the cerebellum.  Dorland's 
Illustrated Medical Dictionary 1672 (27th ed. 1988).  These 
comments indicate that the veteran's disability was not 
physical in nature, and, therefore, not compensable under the 
diagnostic criteria applicable to lumbosacral strain.  

Given the functional nature of the veteran's low back 
disorder, it is possible for the veteran to be awarded 
additional compensation if he were to be found to have a 
somatoform disorder for which service connection is in 
effect.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
However, it is noted that the veteran has undergone several 
psychiatric evaluations in recent years and no diagnosis of 
this type of psychiatric disorder was made.  Moreover, this 
case can be distinguished from Spurgeon as, unlike the 
veteran in that case, service connection is not in effect for 
a psychiatric disorder in this case.  

Under these circumstances, an increased rating for 
lumbosacral strain is not warranted.  

IV.  Sinusitis, with Allergic Rhinitis

Service connection for sinusitis, with allergic rhinitis was 
granted by the RO in October 1991.  The current 
noncompensable evaluation was assigned at that time.  
Following the April 1996 rating action that gave rise to this 
appeal, the regulations concerning the evaluation of 
sinusitis and allergic rhinitis were changed.  Where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   The Board will 
evaluate the veteran's condition under both sets of criteria 
to determine whether an increased rating may be awarded under 
either.  

An examination was conducted by VA in November 1995.  At that 
time, no symptoms of active sinusitis were found.  

At his hearing on appeal in March 1997, the veteran testified 
that he had frequent nosebleeds that he attributed to 
symptoms of his sinusitis.  

An examination was conducted by VA in March 1997.  It was 
noted that the veteran's chief complaints centered on 
fibromyalgia, but that he was also being evaluated for a 
possible increase in disability compensation due to his 
sinusitis.  He did not use nose drops or other sinus 
medication.  On examination, the sinuses were not tender.  
The nasal septum was in the midline and the nasal mucosa 
appeared to be within normal limits.  There were no unusual 
secretions noted.  Air passages were open.  X-ray studies 
showed the paranasal sinus to be well-aerated, but for some 
minimal focal mucosal thickening of the right ethmoid.  The 
diagnosis was normal nose and sinus examination.  

VA outpatient treatment records, dated through June 1997, do 
not show complaints or treatment for the veteran's sinusitis 
or allergic rhinitis.  

For sinusitis, with X-ray manifestations only and mild or 
occasional symptoms, a noncompensable rating is warranted.  A 
10 percent rating is warranted with moderate symptoms, with 
discharge or crusting or scabbing and infrequent headaches.  
38 C.F.R. § 4.97, Code 6510 (effective prior to October 7, 
1996).  

The medical evidence of record shows that the veteran has, 
slight X-ray evidence of sinusitis.  No manifestations 
warranting a compensable rating were shown and the Board 
finds no reason to award a compensable evaluation on the 
basis of the criteria in effect prior to October 1996.  

For sinusitis that is detected by X-ray only, a 
noncompensable evaluation is warranted.  With one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, a 10 percent rating is warranted.  
38 C.F.R. § 4.97, Code 6510 (1998).  

For allergic rhinitis, without polyps, but with greater than 
50 percent obstruction of nasal passages on both sides or 
complete obstruction on one side, a 10 percent rating is 
warranted.  38 C.F.R. § 4.97, Code 6522 (1998).  

The veteran's sinusitis is manifested by X-ray findings only.  
There have been no reports of incapacitating or non-
incapacitating episodes and no findings of nasal obstruction 
due to allergic rhinitis.  Under these circumstances, as none 
of the criteria for a 10 percent rating have been 
demonstrated, a compensable rating is not warranted.  


ORDER

The claims for an increased rating for the residuals of an 
injury of the right knee, lumbosacral strain, and sinusitis, 
with allergic rhinitis are denied.  An increased rating to 30 
percent, for a bilateral foot disorder is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.  


REMAND

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability has also been 
certified for appellate review.  However, this issue is 
remanded to the RO for consideration based upon the Board 
decision above granting an increased rating for the veteran's 
bilateral foot disorder.  

Following completion of the rating of the veteran's 
service-connected bilateral foot disorder the RO should 
review the evidence, and determine whether the veteran's 
claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability may now be 
granted.  If the veteran's claim remains denied, the veteran 
should be provided with an appropriate supplemental statement 
of the case, which summarizes all pertinent evidentiary and 
procedural development, and afforded an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  No action is required by the veteran 
until he receives further notice; however, he may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

